ORDER
PER CURIAM.
Alonzo Martin (“Movant”) appeals the denial of his Rule 24.035 motion for post-conviction relief, without an evidentiary hearing. Movant contends the motion court erred in denying his motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on *597appeal and conclude the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).